Case 6:20-cv-00969-MJJ-PJH Document 18 Filed 12/08/20 Page 1 of 3 PageID #: 83




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA


SLEEP MANAGEMENT LLC,                             §
d/b/a VIEMED,                                     §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §       Case No. 5:20-cv-00969
                                                  §
                                                  §
VYAIRE MEDICAL, INC.,                             §       Judge Juneau
d/b/a CAREFUSION RESPIRATORY                      §
TECHNOLOGIES                                      §       Magistrate Judge Hanna
                                                  §
                Defendant.                        §


               STIPULATION OF JOINT DISMISSAL WITHOUT PREJUDICE
                      OF ALL CLAIMS AND COUNTERCLAIMS

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Counter-

Defendant Sleep Management LLC d/b/a VieMed and Defendant and Counter-Plaintiff Vyaire

Medical, Inc., d/b/a Carefusion Respiratory Technologies (collectively, the “Parties”) hereby

jointly DISMISS WITHOUT PREJUDICE all claims and counterclaims asserted by the

Parties in this action. Each of the Parties shall bear its own costs, expenses, and attorneys’ fees.

         SO STIPULATED.

Dated: December 8, 2020                       Respectfully submitted:



                                              By:___________________________
                                                  Nadia de la Houssaye (#24777)
                                                  JONES WALKER LLP
                                                  600 Jefferson St., Suite 1600
                                                  Lafayette, Louisiana 70502-3408
                                                  Telephone: (337) 593-7600
                                                  Facsimile: (337) 593-7601
                                                  Email: ndelahoussaye@joneswalker.com



503884818 v1
Case 6:20-cv-00969-MJJ-PJH Document 18 Filed 12/08/20 Page 2 of 3 PageID #: 84




                                                 Beth W. Petronio
                                                 K&L GATES LLP
                                                 1717 Main Street, Suite 2800
                                                 Dallas, TX 75201
                                                 Telephone: (214) 939-5815
                                                 Facsimile: (214) 939-5849
                                                 Email: beth.petronio@klgates.com

                                                 ATTORNEYS FOR PLAINTIFF AND
                                                 COUNTER-DEFENDANT SLEEP
                                                 MANAGEMENT, LLC d/b/a VIEMED



                                                 BY: /s/ McDonald G. Provosty
                                                 QUENTIN F. URQUHART JR.
                                                 (La. Bar No. 14475)
                                                 MCDONALD G. PROVOSTY
                                                 (La. Bar No. 29389)
                                                 CARLOS A. BENACH
                                                 (La. Bar No. 36797)
                                                 IRWIN FRITCHIE URQUHART &
                                                 MOORE LLC
                                                 400 Poydras Street, Suite 2700
                                                 New Orleans, Louisiana 70130
                                                 Telephone: (504) 310-2100
                                                 Facsimile: (504) 310-2101

                                                 ATTORNEYS FOR DEFENDANT AND
                                                 COUNTER-PLAINTIFF, VYAIRE
                                                 MEDICAL INC., D/B/A CAREFUSION
                                                 RESPIRATORY TECHNOLOGIES



                            CERTIFICATE OF CONFERENCE

        Pursuant to the Federal Rules of Civil Procedure and the Local Rules, I hereby certify
that I conferred with counsel for Defendant and Counter-Plaintiff and that no party opposes this
Stipulation.

                                            ___________________________
                                            Nadia de la Houssaye




503884818 v1
Case 6:20-cv-00969-MJJ-PJH Document 18 Filed 12/08/20 Page 3 of 3 PageID #: 85




                                CERTIFICATE OF SERVICE
         I hereby certify that on December 8, 2020, a copy of the foregoing pleading was filed

electronically with the Clerk of the Court using the CM/ECF system. Notice of this filing will be

sent to all counsel of record by CM/ECF, email or U.S. mail.



                                            ___________________________
                                            Nadia de la Houssaye




503884818 v1
